
	
		I
		112th CONGRESS
		2d Session
		H. R. 4253
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Paulsen (for
			 himself and Mr. Grimm) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Low-Income Housing Preservation and Resident
		  Homeownership Act of 1990.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation Enhancement and Savings
			 Opportunity Act of 2012.
		2.Distributions and
			 residual receiptsSection 222
			 of the Low-Income Housing Preservation and Resident Homeownership Act of 1990
			 (12 U.S.C. 4112) is amended by adding at the end the following new
			 subsection:
			
				(e)Distribution and
				residual receiptsAfter the
				date of the enactment of the Preservation
				Enhancement and Savings Opportunity Act of 2012, the owner of a
				property subject to a plan of action or use agreement pursuant to this section
				shall, notwithstanding any conflicting provision in such use agreement or a
				plan of action, be entitled to distribute—
					(1)annually, all
				surplus cash generated by the property, and
					(2)upon request made
				to the Secretary, any funds accumulated in a residual receipts account;
					but only
				if such owner is in material compliance with such use
				agreement..
		3.Future
			 refinancingSection 214 of the
			 Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
			 U.S.C. 4104) is amended by adding at the end the following new
			 subsection:
			
				(c)Future
				refinancingNeither this section, nor any plan of action or use
				agreement implementing this section, shall restrict an owner from obtaining a
				new loan or refinancing a loan secured by the project, or from distributing the
				proceeds of such a loan, except that the treatment of such a loan for purposes
				of budget-based project rents shall be within the discretion of the
				Secretary.
				.
		4.Defeasance of
			 direct capital loansSection
			 219 of the Low-Income Housing Preservation and Resident Homeownership Act of
			 1990 (12 U.S.C. 4109) is amended by adding at the end the following new
			 subsection:
			
				(c)Defeasance of
				direct capital loansAn owner
				who received a direct capital loan pursuant to the Departments of Veterans
				Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 1997 (Public Law 104–204) shall, upon 30 days written
				notice to the Secretary and payment to the Secretary of the present value of
				the loan as determined under a discount rate equal to the Office of Management
				and Budget’s nominal Treasury rate of appropriate duration based upon the
				maturity of the loan, have the right to defease such loan or to obtain the
				release of the instrument securing such
				loan.
				.
		5.Rent-settingThe first sentence of paragraph (1) of
			 section 524(e) of the Multifamily Assisted Housing Reform and Affordability Act
			 of 1997 (42 U.S.C. 1437f note) is amended—
			(1)by inserting
			 at least after benefits; and
			(2)by inserting
			 before the period at the end the following: , but the owner may request
			 a rent increase pursuant to any provision of this section.
			
